Citation Nr: 0331501	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-02 293	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for left ankle 
disability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left hand carpal tunnel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to January 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection for left hand carpal tunnel syndrome and assigned 
an initial noncompensable evaluation, effective January 30, 
1999.  In that same rating action, the RO denied, as not well 
grounded, the veteran's claims of service connection for 
right and left ankle disabilities.  The veteran perfected a 
timely appeal of this determination to the Board.

In a December 1999 rating decision, the RO increased the 
initial evaluation for the veteran's left hand carpal tunnel 
syndrome to 10 percent disabling, effective January 30, 1999.  
Because the initial 10 percent rating does not represent the 
maximum evaluation available for this disability, the 
veteran's claim challenging the propriety of the initial 
rating remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  Further, because he has disagreed with the 
initial rating assigned for this condition, the Board has 
identified the claim as listed on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During the course of this appeal, the veteran's claims folder 
was transferred to the Buffalo, New York, and Newark, New 
Jersey, ROs.  In addition, in May 2000, the veteran withdrew 
his request for a Board hearing.

In the May 1999 rating action, the RO also granted service 
connection for migraine headaches; it assigned a 
noncompensable evaluation, effective January 30, 1999.  The 
veteran appealed, and in several rating actions, the RO 
increased the initial evaluation of this disability; in March 
2002, the RO raised the initial rating from 30 to 50 percent, 
the maximum schedular evaluation, effective January 30, 1999.  
Following this rating action, neither the veteran nor his 
representative has submitted further argument, and in light 
of the grant of the maximum schedular rating, it is unclear 
whether the veteran intends to continues this part of the 
appeal, or whether he has withdrawn this claim for appellate 
review.  See, e.g., AB v. Brown, supra. Therefore, given the 
uncertainty of the status of the claim concerning the 
veteran's service-connected migraine headaches, the Board 
refers this issue to the RO for clarification.

The veteran's claims challenging the propriety of the initial 
10 percent rating for his left hand carpal tunnel syndrome 
and for service connection for right ankle disability will be 
the subject of the remand section of this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Chronic right ankle instability had its onset during 
service.


CONCLUSION OF LAW

Chronic right ankle instability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for right ankle disability, and that the 
requirements of the VCAA have been satisfied.

In September 1999, the veteran was provided with a VA joints 
examination to determine the nature and extent of his right 
ankle disability and to obtain an opinion as to the etiology 
of the condition.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, in March 2000 he testified at a hearing 
before a hearing officer at the RO, and VA outpatient 
treatment records, dated from August 1999 to March 2001, have 
been associated with the claims folder.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In an April 2002 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  There is no identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice with respect to the 
evidence needed to substantiate his claim and there is no 
reason to remand the case to the RO for VCAA consideration, 
especially in light of the following decision in which the 
Board grants service connection for right ankle disability.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  


Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, a veteran who served during a period of war, or 
during peacetime service after December 31, 1946, is presumed 
to be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003).  Additionally, the General Counsel has held that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C.A. § 1111 insofar as section 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  The General Counsel has determined 
that Section 3.304(b) is therefore invalid and should not be 
followed.  Id.  

As the RO has acknowledged, the service medical records show 
that no right ankle condition was noted at service entry, and 
the veteran was seen on several occasions for complaint and 
treatment or right ankle problems, including for a twisting 
injury.  These records also reflect that the veteran was 
diagnosed as having a right ankle sprain.  In denying this 
claim, the RO has essentially reasoned that the in-service 
findings are insufficient to establish the existence of a 
chronic right ankle disability during service, and thus there 
is no connection to the post-service diagnosis of right ankle 
instability.

Following his discharge in January 1999, in March 1999, the 
veteran filed a claim of service connection for right ankle 
disability, and in September 1999, he was afforded a VA 
joints examination; the examiner diagnosed him as having 
chronic bilateral ankle instability.  In his statements and 
hearing testimony, the veteran has maintained that although 
he injured his right ankle several years prior to service, he 
had no right ankle problems prior to his period of active 
duty, but has suffered from a chronic right ankle condition 
since that time.

The September 1999 VA joints examination report contains the 
only competent medical evidence of record addressing whether 
the veteran has a chronic right ankle disability.  In light 
of the veteran's complaints of chronic right ankle problems 
since service, which he is competent to report , see Charles 
v Principi, 16 Vet. App. 370, 374-75 (2002); his filing a 
claim of service connection for this condition in March 1999, 
i.e., within two months of his discharge; the medical 
evidence showing that he has been diagnosed as having a 
chronic right ankle disability, i.e. chronic right ankle 
instability, only eight months after service; and the absence 
of any contradictory medical opinion addressing the etiology 
of onset of this disorder, with the resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the veteran's claim of entitlement to 
service connection for chronic right ankle instability.

As a final point, the Board notes that although the veteran 
reports experiencing a pre-service ankle injury, the 
disability was not noted at service entrance, and his report 
of an injury prior to service does not constitute clear and 
unmistakable evidence that his right ankle instability pre-
existed service and was not aggravated by service.  See 
VAOPGCPREC 3-2003 (2003).  


ORDER

Service connection for chronic right ankle instability is 
granted.


REMAND

Also before the Board are the veteran' claims challenging the 
propriety of the initial 10 percent rating for his left hand 
carpal tunnel syndrome and to service connection for right 
ankle disability.  For the reasons stated below, both issues 
must be remanded.

In several statements, prior to moving to New Jersey in late 
2002, the veteran reported receiving regular VA treatment at 
the Syracuse, New York, VA Medical Center.  In this regard, 
the Board notes that an October 2002 Report of Contact 
reflects that the veteran requested that his claims folder be 
permanently transferred to the Newark, New Jersey, RO, and no 
records of his VA outpatient care, dated since March 2001, 
have been associated with the claims file.  Further, the 
veteran reported participating in VA's Vocational 
Rehabilitation program.  The veteran's vocational 
rehabilitation records, however, have not been associated 
with the claims folder, and they must be considered in the 
adjudication of the veteran's left hand carpal tunnel 
syndrome claim.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain these 
outstanding VA medical and vocational records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2002).  As such, both issues must be remanded.  

With respect to the veteran's left hand carpal tunnel 
syndrome claim, the Board observes that he has not been 
formally evaluated with respect to this disability since 
October 1999.  The Board finds that in light of his 
complaints of severe left hand pain and numbness, and 
corresponding functional impairment, which he reports 
prevents him from working, a contemporaneous VA examination 
is necessary before the Board considers this issue.  The 
Board finds that this is especially so in light of Fenderson, 
which requires VA to assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Id. at 126.

In making this finding, the Board is cognizant that the 
veteran failed to report for a VA neurological examination 
that was scheduled to take place at the Syracuse, New York, 
VA Medical Center in April 2002.  In an August 2002 letter, 
which was re-sent in October 2002 because the veteran had 
moved, the RO notified the veteran that he had not reported.  
As such, and especially in light of the veteran's subsequent 
relocation to New Jersey, it unclear whether he was advised 
and understood the importance of appearing for that and a 
subsequent examination so that he could make an informed 
decision as to whether to report.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).  On remand, the RO must notify 
the veteran that a new examination is necessary to properly 
adjudicate his claim and that his failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial.  See 38 C.F.R. § 3.655 (2003).  

In addition, the Board notes that the VCAA, a liberalizing 
law, is applicable to the appellant's left hand carpal tunnel 
syndrome claim because it is pending before VA.  See Bernklau 
v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

With regard to his left hand carpal tunnel syndrome claim, in 
the April 2002 VCAA letter, the RO informed the veteran of 
the basic requirements of a claim of direct service 
connection, which is not pertinent to this issue.  As such, 
neither the appellant nor his representative was issued any 
sort of notification of the VCAA and the effect, and the 
Board finds that the RO should inform the appellant and his 
representative of the VCAA and its notification provisions 
and how they impact on this claim.  Accordingly, for this 
reason as well, this issue must be remanded.

With respect to the veteran's claim of service connection for 
left ankle disability, despite the veteran's statements and 
testimony to the contrary, as the RO has pointed out, the 
service medical records do not disclose evidence of complaint 
or treatment for left ankle problems.  The veteran maintains 
that he has had chronic left ankle problems since service, 
and in light of the VA joints examiner's diagnosis of chronic 
left ankle instability, the Board concludes that he should be 
afforded another examination, and the examiner should comment 
as to the likelihood that any left ankle disability found to 
be present is related to or had its onset during service.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Further, given his report of pre-service left ankle 
problems, the examiner must comment as to whether there is 
clear and unmistakable evidence that the veteran had a pre-
existing left ankle condition prior to service and whether 
there is clear and unmistakable evidence that the condition 
was not aggravated by service in order to rebut the 
presumption of soundness at service entry for this condition; 
as discussed above, VA's General Counsel has held that to 
rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (2003).  .

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the claims of 
entitlement to service connection for 
right ankle, and entitlement to an 
initial disability rating in excess of 10 
percent for left hand carpal tunnel 
syndrome, the RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of the VCAA, to include 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and any other applicable legal 
precedent.  In doing so, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter, and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any left 
hand and left ankle problems.  This 
should specifically include records of 
his treatment at the Syracuse, New York, 
VA Medical Center, dated since March 
2001.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

3.  The RO should obtain and associate 
with the claims folder the veteran's 
vocational rehabilitation folder.  
However, if any such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and severity 
of the veteran's service-connected left 
hand carpal tunnel syndrome and the 
nature, extent and etiology any left 
ankle disability found to be present.

The veteran is advised that the 
examination requested in this remand is 
deemed necessary to evaluate his claim 
and that his failure, without good cause, 
to report for scheduled examinations 
could result in the denial of his claims.  
See 38 C.F.R. § 3.655.  

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should identify all left-sided 
median nerve pathology found to be 
present.  In doing so, the examiner 
should comment on the functional 
limitations resulting from that 
pathology.  The examiner must also 
indicate whether it results in disability 
analogous to incomplete, rather than 
complete, paralysis of the median nerve.  
The examiner should also offer an overall 
assessment as to the severity of the 
veteran's left hand carpal tunnel 
syndrome, to include offering an opinion 
as to whether the veteran has marked 
interference with his employability due 
to this condition.  Thereafter, the 
examiner should state the likelihood that 
the veteran has any left ankle disability 
that was caused by or had its onset 
during service.  In offering this 
assessment, the examiner must state 
whether clear and unmistakable evidence 
shows that both that the disease or 
injury existed prior to service and that 
the disease or injury was not aggravated 
by service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims of entitlement to service 
connection for right ankle, and 
entitlement to an initial disability 
rating in excess of 10 percent for left 
hand carpal tunnel syndrome, in light of 
all pertinent legal authority and the 
evidence of record.  In addition, if the 
RO determines that the veteran is not 
satisfied with the award of 50 percent 
(maximum) disability rating for his 
service-connected migraine headaches, 
that issue should be returned to the 
Board.

6.  If the determinations remain adverse 
to the veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



